To vacate an order allowing an appeal from Probate Gourt .after the expiration of the statutory time therefor.
Denied February 3, 1893, with costs.
The application for allowance of appeal was made under How. ;Stat., 6784, and the petition therefor was held sufficient to call for the exercise of the judgment of the court upon the questions whether the petitioners were without default, and whether justice required recognition of the case, and that judgment will not be disturbed by mandamus. Smith vs. Circuit Judge, 82 M., 93 (153).
The cause was made a docket case. Keturn was filed May 18, .1892. A further and corrected return was filed May 28, 1892. *132Cause stricken from docket June term 1892. Death of party suggested. Case continued over November term on payment of ■costs.